                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


AMBER BRUNET,

                  Plaintiff,

      v.                                         Case No. 18-cv-1267-pp

NANCY A. BERRYHILL,
Commissioner of the
Social Security Administration

                  Defendant.


  ORDER APPROVING STIPULATION FOR REMAND (DKT. NO. 13), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42 U.S.C. §405(g)


      On March 7, 2019, the parties filed a stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No. 13. The

court APPROVES the stipulation for remand, and ORDERS that:

      The case is REMANDED to the Commissioner of Social Security. On

judicial remand, the Commissioner shall offer the claimant the

opportunity to submit additional evidence and have a new hearing, take further

action to complete the administrative record, and issue a new decision.

      Dated in Milwaukee, Wisconsin this 7th day of March, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge


                                       1
